Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 13


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DISTRICT

  AMY SUROFCHECK,

          Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

        Defendant.
  __________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL

  Plaintiff sues Defendant and alleges:

                                    PRELIMINARY ALLEGATIONS

       1. Plaintiff, AMY SUROFCHECK (“SUROFCHECK”), is a citizen of Colorado.

       2. Defendant, ROYAL CARIBBEAN CRUISES LTD. (“RCCL”), is a foreign corporation

  having its principal place of business in Miami, Florida.

       3. The matter in controversy exceeds, exclusive of interests and costs, the sum specified by

  28 U.S.C. § 1332. In the alternative, if diversity jurisdiction does not apply, then this matter falls

  under the admiralty and maritime jurisdiction of this Court.

       4. This action is being pursed in this Court, as opposed to state court as otherwise allowed by

  the Saving to Suitors Clause of 28 U.S.C. §1333 because RCCL unilaterally inserts a forum clause

  into its cruise tickets that requires its passengers to file cruise-related suits only in this federal

  district and division, as opposed to any other place in the world.

       5. Defendant RCCL, at all times material hereto, personally or through an agent:

          a. Operated, conducted, engaged in or carried on a business venture in this state and/or

              county or had an office or agency in this state and/or county;

          b. Was engaged in substantial activity within this state;

                                                      -1-
            L I P C O N ,    M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 13


          c. Operated vessels in the waters of this state;

          d. Committed one or more of the acts stated in Florida Statutes, §§ 48.081, 48.181 or

                48.193;

          e. The acts of Defendant set out in this Complaint occurred in whole or in part in this

                county and/or state;

          f. The Defendant was engaged in the business of providing to the public and to the

                Plaintiffs in particular, for compensation, vacation cruises aboard its vessels.

      6. At all times material hereto, Defendant RCCL is subject to the jurisdiction of the Courts of

  this State.

      7. At all times material hereto, the causes of action asserted in this Complaint arise under the

  General Maritime Law of the United States.

      8. At all times material hereto, Defendant RCCL owned, operated, managed, maintained

  and/or controlled the vessel Harmony of the Seas.

      9. On or about May 31, 2018, Plaintiff was a paying passenger on Defendant RCCL’s vessel

  Harmony of the Seas, which was in navigable waters.

      10. On or about May 31, 2018, Plaintiff participated in an attraction onboard the Harmony of

  the Seas called the FlowRider Surfing Simulator (hereinafter “FlowRider”).

      11. The FlowRider is an attraction that shoots a sheet of water up a sloped surface at a high

  velocity to simulate the surface of a wave. Users then attempt to ride this sheet of water on a board

  as instructed by an RCCL crewmember.




                                                     -2-
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 13




     12. On or about May 31, 2018, Plaintiff was using the FlowRider aboard the Harmony of the

  Seas and was being instructed by an employee/crewmember of RCCL.

     13. The Plaintiff had never previously used the FlowRider, and Plaintiff notified RCCL’s

  employee/crewmember that she had never previously used the FlowRider.

     14. At the time that the Plaintiff was using the FlowRider, only half of the FlowRider’s area

  for a single user was working so that water was being circulated on the FlowRider in only half the

  area where a single user ordinarily rides.




                                                    -3-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 13


     15. Before the Plaintiff began using the FlowRider, the Plaintiff was told by RCCL’s

  employee/crewmember who was running the FlowRider activity that the fact that the FlowRider

  was not fully operational (because water was being circulated on the FlowRider in only half the

  area where a single user ordinarily rides) would not affect her ride if the Plaintiff followed his

  instructions.

     16. As the Plaintiff was body surfing on the FlowRider while only half of the FlowRider’s area

  for a single user was working, RCCL did not provide an employee/crewmember on the edge of

  the water flow (in the middle of the FlowRider single user area) to assist the Plaintiff to get back

  into the flow of the water.




     17. Rather than provide assistance on the edge of the water flow, RCCL’s

  employee/crewmember would yell instructions to the Plaintiff about how to manipulate her body

  and board to get back into the water flow and how to stay in the narrow water flow and not drift to

  the edge of the water flow.

     18. At all times material, the Plaintiff dutifully followed the instructions of RCCL’s

  employee/crewmember while using the FlowRider.
                                                    -4-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 5 of 13


     19. While in the center of the water flow, RCCL’s employee/crewmember instructed the

  Plaintiff to push down on the front of the board as hard as she could, which – previously

  unbeknownst to Plaintiff – would cause the flow of the water under her to cause her to violently

  flip head first and causing her head and neck to collide into the hard surface of the FlowRider.




                                                    -5-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 6 of 13




     20. Then the Plaintiff was carried by the water flow, causing the Plaintiff to collide into the

  back wall of the FlowRider.




     21. As a result, the Plaintiff was severely injured.




                                                   -6-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 7 of 13


     22. Following the Plaintiff’s incident, the RCCL employee/crewmember who had been

  instructing the Plaintiff while she used the FlowRider was replaced by other RCCL

  employee/crewmember who would position themselves on the edge of the water flow (in the

  middle of the FlowRider single user area) to physically assist other passengers using the FlowRider

  to get back from the edge of the water flow into the flow of the water, without yelling instructions

  to the other passengers using the FlowRider.




     23. Thereafter, RCCL closed the FlowRider to RCCL passengers due to a “maintenance issue.”




                                                    -7-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 8 of 13


                                      COUNT I – NEGLIGENCE

         Plaintiff incorporates by reference and realleges as though originally alleged herein the

  allegations of paragraph 1 through 23 and further alleges:

     24. It was the duty of Defendant RCCL to exercise reasonable care under the circumstances

  and to maintain and operate its vessel in a reasonable safe condition and manner.

     25. On or about May 31, 2018, RCCL and/or its agents, servants, and/or employees breached

  its duty to provide Plaintiff with reasonable care under the circumstances.

     26. Plaintiff was injured due to the fault and/or negligence of RCCL, and/or its agents, servants,

  and/or employees as follows:

         a. Failing to properly maintain the FlowRider;

         b. Allowing the FlowRider to be used by passengers when it was not fully operational;

         c. Failing to close the FlowRider to passengers when it was not fully operational;

         d. Failing to warn passengers (including the Plaintiff) of the dangers of using the

             FlowRider;

         e. Failing to warn passengers (including the Plaintiff) of the dangers of using the

             FlowRider when it was not fully operational;

         f. Failing to properly, safely and adequately instruct, supervise and/or assist passengers

             (including the Plaintiff) participating in the attraction on its proper use;

         g. Failing to provide adequate assistance to the Plaintiff on the water flow edges on the

             FlowRider;

         h. Failing to provide an adequate number of employees/crewmembers to assist passengers

             (including the Plaintiff) on the FlowRider when it was not fully operational;

         i. Instructing the Plaintiff to push down on the front of the board as hard as she could

             while in the water flow;


                                                    -8-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 9 of 13


        j. Failing to warn Plaintiff of the dangers of pushing down on the front of the board as

           hard as she could while in the water flow;

        k. Failing to take and engage proper and reasonable precautions and safeguards for the

           safety of passengers when encouraging passengers to participate in the attraction;

        l. Failing to promulgate and/or enforce adequate rules or procedures to ensure the safety

           of passengers using the attraction;

        m. Failing to promulgate and/or enforce adequate rules or procedures to ensure that

           instructors are adequately supervising the attraction and properly instructing

           passengers in its use;

        n. Failing to promulgate and/or enforce adequate rules or procedures to ensure that an

           adequate number of instructors are supervising the attraction and properly instructing

           passengers in its use;

        o. Failing       to   properly     and      adequately     instruct,   train     and       supervise

           employees/crewmembers and/or agents acting as instructors in how to conduct the

           subject activity safely;

        p. Failing to prevent improper and dangerous use of FlowRider; and/or

        q. Failing to station instructors in proper positions around the FlowRider to help

           participants in need of aid;

        r. Hiring and retaining employees/agents for supervising, instructing, and assisting

           passengers participating in the subject activity without performing a thorough

           background and qualifications check to ensure they possessed the skills necessary to

           properly and safely instruct passengers participating in the subject activity; and/or

        s. Retaining employees/agents when Defendant knew, or should have known, that the

           employees/agents were negligent, careless, and/or reckless, incapable, incompetent,

           and/or posed a danger to passengers participating in the subject surfing activity;
                                                    -9-
         L I P C O N ,    M A R G U L I E S ,    A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 10 of 13


           t. Failing to provide adequate supervision of employees/agents who instructed,

               supervised, and assisted passengers participating in the subject activity when it knew,

               or should have known, that improper, negligent, careless, incompetent, incapable,

               improper, and/or reckless instruction would likely result in serious injury;

           u. All other acts or omissions constituting a breach of the duty to use reasonable care

               revealed through discovery.

       27. All or some of the above acts and/or omissions caused and/or contributed to Plaintiff being

   injured while using the FlowRider.

       28. At all times material, Defendant RCCL knew or should have known that operating the

   FlowRider while water was being circulated on the FlowRider in only half the area where a single

   user ordinarily rides was unreasonably dangerous.                This was evidenced by RCCL’s

   crewmember/employee telling the Plaintiff that the fact that the FlowRider was not fully

   operational (because water was being circulated on the FlowRider in only half the area where a

   single user ordinarily rides) would not affect her ride if the Plaintiff followed his instructions.

       29. At all times material, Defendant RCCL knew or should have known that yelling an

   instruction to the Plaintiff while she was in the water flow to push down on the front of the board

   as hard as she could was unreasonably dangerous because it would simultaneously cause the front

   of the board to be pushed under the flow of the water while it raised the Plaintiff’s center of gravity,

   causing the Plaintiff to flip onto her head and neck.

       30. As a direct and proximate result of the negligence of Defendant RCCL, the Plaintiff was

   injured about Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of

   enjoyment of life, disability, disfigurement, aggravation of any previously existing conditions

   therefrom, incurred medical expenses in the care and treatment of Plaintiff’s injuries, suffered

   physical handicap, lost wages and lost wage earning capacity as Plaintiff’s working ability has

   been impaired. The injuries are permanent or continuing in nature and Plaintiff will suffer the
                                                    - 10 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 11 of 13


   losses and impairments in the future. In addition, Plaintiff lost the benefit of Plaintiff’s vacation,

   cruise, and transportation costs.

         WHEREFORE Plaintiff demands judgment for all damages recoverable under the law and

   demands trial by jury.

           COUNT II – STRICT PRODUCTS LIABILITY FOR THE NEGLIGENT
           DESIGN, INSTALLATION, AND UTILIZATION OF THE FLOWRIDER

          Plaintiff incorporates by reference and realleges as though originally alleged herein the

   allegations of paragraph 1 through 23 and further alleges:

      31. The subject FlowRider onboard the Harmony of the Seas is different from a standard

   FlowRider, because employees and/or agents of RCCL modified the original FlowRider design

   and ordinary manufacture on this unit by shortening its overall length in order to fit the attraction

   on the deck of the cruise ship.

      32. The modification of the design and ordinary manufacture of the FlowRider by RCCL

   causes the FlowRider to have different characteristics and additional dangers than a standard

   FlowRider.

      33. At all times material hereto, the Plaintiff was unaware of the modification of the design

   and ordinary manufacture of the FlowRider by RCCL.

      34. At all times material hereto, Defendant RCCL owed a duty to its passengers, and in

   particular to Plaintiff, to maintain and operate its vessel, Harmony of the Seas, in a reasonable

   manner under the circumstances.

      35. At all times material hereto, Defendant RCCL was a manufacturer, designer, distributor,

   and/or was otherwise within the chain of distribution of the FlowRider product, having put the

   FlowRider on which the Plaintiff was injured into the channels of trade.




                                                    - 11 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 12 of 13


       36. At all times material hereto, Defendant RCCL manufactured, designed, installed, and/or

   utilized the FlowRider on the Harmony of the Seas, and as such owed a duty to its passengers, and

   in particular to the Plaintiff, to design and utilize the “FlowRider” without any defects.

       37. At all times material hereto, Defendant RCCL, knew or had reason to know that the

   FlowRider was unreasonably dangerous. RCCL knew or had reason to know that the FlowRider

   was unreasonably and inherently dangerous in that its guests would routinely be injured while

   participating/using the attraction.

       38. Since passengers would not be aware of the dangers involved, RCCL had a duty to warn

   passengers participating in the FlowRider attraction that the attraction was likely to be dangerous.

       39. The design flaw and lack of warnings which made the FlowRider onboard the Harmony of

   the Seas inherently and unreasonably dangerous was the direct and proximate cause of Plaintiff’s

   injuries.

       40. As a result of the foregoing, the Plaintiff was injured about Plaintiff’s body and extremities,

   suffered physical pain, mental anguish, loss of enjoyment of life, disability, disfigurement,

   aggravation of any previously existing conditions therefrom, incurred medical expenses in the care

   and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages and lost wage earning

   capacity as Plaintiff’s working ability has been impaired. The injuries are permanent or continuing

   in nature and Plaintiff will suffer the losses and impairments in the future. In addition, Plaintiff

   lost the benefit of Plaintiff’s vacation, cruise, and transportation costs.

           WHEREFORE Plaintiff demands judgment for all damages recoverable under the law and

   demands trial by jury.

                                                                Respectfully submitted,

                                                                LIPCON, MARGULIES,
                                                                ALSINA & WINKLEMAN, P.A.
                                                                Attorneys for Plaintiff
                                                                One Biscayne Tower, Suite 1776
                                                                2 S. Biscayne Boulevard
                                                       - 12 -
               L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-22074-MGC Document 1 Entered on FLSD Docket 05/22/2019 Page 13 of 13


                                                           Miami, Florida 33131
                                                           Telephone: (305) 373-3016
                                                           Facsimile: (305) 373-6204

                                                    By: /s/ Jason R. Margulies
                                                        JASON R. MARGULIES
                                                        Florida Bar No. 57916
                                                        jmargulies@lipcon.com
                                                        JACQUELINE GARCELL
                                                        Florida Bar No. 104358
                                                        jgarcell@lipcon.com




                                                  - 13 -
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
